                Case 3:19-cv-00144-KC Document 1 Filed 05/24/19 Page 1 of 5



                               IN THE UNITED STATES DISTRICT COURT
                                                                                                       n-,,

                                   WESTERN DISTRICT OF TEXAS

                                        EL PASO DIVISION
                                                                                         Y
 MARIA DEL CARMEN BARRIGA,

          Plaintiff,                                      UDGE (L:rLE! OAi                   :1




 vs.                                                       Cause No.:_______________

 FABIAN SOLOROZANO and
 TRANSPORTES LYRMA DE CIUDAD
                                                                                       1ILt4
 JUAREZ, S.A. de C.V.,

         Defendants.

                               DEFENDANTS' NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

         COME NOW TRANSPORTES LYRMA DE CIUDAD JUAREZ, S.A. de C.V.

(hereinafter "Transportes Lyrma" and improperly named in Plaintiff's Original Petition as

Transportes Lyrma de Cuidad Juarez) and FABIAN SOLORZANO, Defendants in the above-

entitled and captioned cause, and submit their Notice of Removal, and for jurisdiction

respectfully show the following:

1.       These parties were named as Defendants in the case styled Maria del Carmen Barriga v

Fabian Solorozano and Transportes Lyrma de Ciudad Juarez; Cause No. 201 9-DC V08 15,

pending in the 205th District Court of El Paso County, Texas (hereinafter "The State Court

Action"). The State Court Action arises out of truck/auto accident that occurred in El Paso

County, Texas on or about May 29, 2018. A true and correct copy of the docket sheet from The

State Court Action is attached as Exhibit "A." Pursuant to 28 U.S.0   §   1446(a) a true and correct




0013463/001 68/FHUT/1446 128
                Case 3:19-cv-00144-KC Document 1 Filed 05/24/19 Page 2 of 5



  copy of all process, pleadings and orders "in The State Court Action are being filed with this

 Notice, and are attached as Exhibit "B".

 2.        In Plaintiff's Original Petition, its operative pleading, Plaintiff is alleged to be "a citizen

 of Texas at all times relevant to this action." According to the police report, Plaintiff resides in

 El Paso, Texas and holds a Texas driver's license. A certified copy of the Texas Peace Officer's

 Crash Report is attached as Exhibit "C" and referred to herein as if fully set forth at length.

 3.       Plaintiff further alleges that Defendant Solorozano "is and was a citizen of Texas at all

 times relevant to this action." The police report indicates that Defendant Solorozano resides in

 Juarez, Mexico. Ex. C. Defendant Solorzano has always been a citizen of the Republic of

 Mexico and a resident of Ciudad Juarez, Mexico. A true and correct copy of the affidavit of

 Fabian Solorozano is attached as Exhibit "D" and referred to herein as if fully set forth at length.

 Defendant Solorzano has never been a citizen of the United States or a resident of the State of

 Texas.

 4.       Plaintiff further alleges that Defendant Transportes Lyrma is a "foreign limited liability

company with its principal place of business in El Paso, Texas." As of the time The State Court

Action commenced, this Defendant was, has always been, and currently still is a business

incorporated and existing under the laws of the Republic of Mexico with its principal place of

business in Ciudad Juarez, Mexico. A true and correct copy of the affidavit of Mario Reyes

Rubio, part owner of Defendant Transportes Lyrma, is attached as Exhibit "E" and referred to

herein as if fully set forth at length.

5.        The State Court Action commenced on March 6, 2019 with the filing of Plaintiff's

Original Petition. Defendants were unserved until May 2, 2019, when they accepted service by

filing Defendants' Original Answer on May 3, 2019. The removal period is not triggered until a




0013463/00 168/FHUT/1446 128
                  Case 3:19-cv-00144-KC Document 1 Filed 05/24/19 Page 3 of 5



 defendant receives service. McCrary        v.   Kansas City   S. Ry.   Co., 121 F. Supp. 2d 566, 570 (E.D.

 Tex. June 15, 2000); Monterey Mushrooms, Inc.            v.   Hall, 14 F. Supp. 2d 988, 991 (S.D. Tex.

 1999).

 6.       Plaintiff's Original Petition "seeks monetary relief over $1,000,000.', In addition, the

 petition asserts that Plaintiff suffered damages including past and future physical pain, past and

 future mental anguish, past and future loss of earning capacity, past and future disfigurement,

past and future impairment and past and future medical care expenses. Plaintiff also seeks

exemplary damages. In this case, Plaintiff has pleaded an unspecified range in excess of

$1,000,000.00.

7.        The sum demanded in good faith in the initial pleading shall be deemed to be the amount

in controversy. 28 U.S.C.      §   l446(c)(2). However, if the state's practice does not permit demands

for a specific sum, or permits the recovery of damages in excess of the amount demanded, then a

Notice of Removal may assert the amount in controversy. Id.                 §   1446(c)(2)(A)(ii). In addition,

Texas District Courts have adopted a "facially apparent" standard to determine whether a case is

removable when the initial pleading does not specify the amount in controversy, or in some cases

even when it affirmatively specifies an amount below the federal jurisdictional limit. See

Salomon     v.    Wells Fargo Bank, NA., 2010 WL 2545593 at *3J7 (W.D. Tex., June 21, 2010);

Gutierrez    v.   Swift Transportation Co., Inc., 2011 WL 318294 at              *24   (W.D. Tex. January 8,

2011). A defendant may show that the amount in controversy exceeds the federal limit by either

(1) demonstrating that it is "facially apparent" from a petition that the claim likely exceeds

$75,000.00, or (2) by setting forth the facts, preferably in the removal petition, that support a

finding of the requisite amount. Gutierrez 2011 WL 318924 at *2; see also Grant                    v.   Chevron

Philips Chem. Co., 309 F.3d 864, 868 (5th Cir. 2002). That being said, a Plaintiff must make all




0013463/001 68/FHUT/1446 128
4
    y
                     Case 3:19-cv-00144-KC Document 1 Filed 05/24/19 Page 4 of 5



        information known at the time he files his complaint, and if it is facially apparent from the

        pleading that the requisite amount in controversy exists, then no post-removal affidavits,

        stipulations or amendments will deprive the District Court of jurisdiction.    Gutierrez, 2011   WL
        318294 at 5. In this case, Plaintiff has asserted an extensive list of damages, both in the past and

        continuing in the future. Plaintiff has pleaded this case as being worth more than $1,000,000.00.

     As such, based on the amount of damages and injuries alleged, and the extensive complaints set

     forth in the Plaintiff's Original Petition, it appears to be facially apparent that the amount in

     controversy is in excess of $75,000.00.

     8.        This Honorable Court has original jurisdiction over this case pursuant to 28 U.S.C.

     § 1 332(a)(2)   because all Defendants are citizens of the Republic of Mexico, so there is complete

    diversity of citizenship between the parties, and assuming that Plaintiff demanded the sum in her

    Original Petition in good faith, then at least $1,000,000.00 should be deemed to be the amount in

    controversy pursuant to 28 U.S.C.        §   1446(c)(2).

    9.        This Notice is timely filed pursuant to 28 U.S.C. § 1446(b), since it was filed within thirty

    (30) days     of the receipt of Plaintiff's Original Petition from which it could first be ascertained

    that the case was removable, and less than one (1) year after commencement of The State Court

    Action.

    10.       Venue of this removed action is proper in this Honorable Court pursuant to 28 U.S.C.        §

    144 1(a) as the District and Division where The State Court Action is pending.

    11.       Pursuant to 28. U.S.C.     §       1446(d), Defendant will promptly give all parties written

    notification of the filing of this Notice, and will also promptly file a copy with the District Clerk

    of El Paso County, Texas where The State Court Action is currently pending.




    0013463/00168/FHUT/1446 128
              Case 3:19-cv-00144-KC Document 1 Filed 05/24/19 Page 5 of 5



        WHEREFORE, PREMISES CONSIDERED, Defendants respectfully pray that

pursuant to the above-referenced authorities, and that Defendants be granted such other and

further re1ief general or special, legal or equitable, to which they may be justly entitled.


                                                      Respectfully submitted,

                                                      MOUNCE, GREEN, MYERS
                                                      SAFI, PAXSON & GALATZAN, P.C.
                                                      P.O. Drawer 1977
                                                      El Paso, Texas 79999-1977
                                                      Phone: (915) 532-2000
                                                      Fax: (915)541-1597
                                                      E-Mail: vereen(mgmsg.com
                                                      E-Mail: hutterer(rngmsg.com


                                                       By:
                                                          Darryl S. Vereen
                                                          State Bar No. 00785148
                                                          Frederick C. Hutterer III
                                                          State Bar No. 24100492

                                                       Attorneys for Defendants


                                 CERTIFICATE OF SERVICE

                 Frederick C. Hutterer III, hereby certify that on this 7'' day of May, 2019,
                I,
I served a copy of the foregoing with the Clerk of the Court using the CM/ECF system which
will automatically send e-mail notice of such filing to the following attorney(s) of record: Mason
W.    Herring, Esq., mherring(craft1awfirm.com,           and J. Hunter Craft,                 Esq.,
hcraft@craft1awfirm.com, 2727 Allen Parkway, Suite 1150, Houston, Texas 77019.



                                                       Frederick C. Hutterer III




0013463/001 68/FHUT/ 1446128
